UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6686



GLENN R. GOODE,

                                              Plaintiff - Appellant,

          versus


CRAGGY MEDICAL STAFF, at Craggy Correctional
Center; MARION MEDICAL STAFF, at Marion Cor-
rectional Institution; LEWIS DAVIS, Lieutenant
at Craggy Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-98-41-1-3-MU)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn R. Goode, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenn Ralph Goode appeals the district court’s order denying

his motion for reconsideration under Fed. R. Civ. P. 60(b).        We

have reviewed the record and the district’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Goode v. Craggy Medical Staff, No. CA-98-41-1-

3-MU (W.D.N.C. Apr. 15, 1999).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2